Citation Nr: 1716734	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-16 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected traumatic brain injury (TBI).

2.  Entitlement to an initial compensable rating for service-connected posttraumatic headaches.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a psychiatric disorder, to include depression (also previously claimed as to include memory loss and chronic sleep impairment).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In May 2015, the Board remanded the Veteran's service connection and initial rating claims to the agency of original jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claims are back before the Board for further appellate proceedings.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but for reasons explained below, finds that further evidentiary development is necessary and remands the case to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2015, the Board remanded the Veteran's claims on appeal.  Specifically, the Board instructed the AOJ to schedule the Veteran for examinations to address the following: (1) the current severity of the Veteran's service-connected TBI and headaches; (2) whether the Veteran acquired a psychiatric disorder independent of his TBI; and (3) if applicable, the current nature, manifestations, and etiology of the Veteran's right and left knee disabilities.  After scheduling the Veteran for the examinations, VA cancelled the examinations in July 2015 because the "Veteran failed to report."  See July 2015 VA note.  Specifically, in the comments section of that note, VA cancelled the examinations because they were "unable to reach [the Veteran], [left three messages] and mailed [an appointment letter]."  Id.  The electronic file does not contain any appointment letter mailed or documented phone calls to the Veteran regarding the examinations.  Further, in April 2015, while trying to contact the Veteran for follow up care, VA was unable to reach the Veteran at his listed phone number.  See April 2015 VA treatment record.  It is unclear whether the Veteran had actual notice of the scheduled VA examinations.  Thus, on remand, VA should confirm the address for the Veteran and schedule him for the VA examinations stated above.  

The Board reminds the Veteran that VA's duty to assist him with these claims is not a one-way street.  If he wants help in its development, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of administrative regularity does not diminish the Veteran's responsibility to keep VA informed of address changes and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  However, this presumption is rebuttable, when there is clear evidence of non-delivery (as confirmed by the U.S. Postal Service returning the mail as undeliverable) and if there is another address on file at which the Veteran perhaps could be located.

Thus, while VA has a duty to ensure adequate notice is provided, this duty does not extend to providing unlimited opportunities to appear for a medical examination.  Therefore, the Veteran is cautioned that he has a duty to keep VA apprised of his current address and to cooperate by appearing for his examinations, once scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the Mason City VAMC dated from April 2015 to the present.  All obtained records should be associated with the evidentiary record.

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran, through his representative if necessary, to undergo VA examination, by an appropriate physician, for evaluation of his service-connected TBI and headaches.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

a.  As to the service-connected headaches, a thorough history from the Veteran should be obtained that includes the following: (1) frequency, duration, and severity of headaches; (2) whether headaches result in completely prostrating and prolonged attacks; and (3) if so, comment on the frequency of the attacks and how the attacks affect the Veteran's work, including the amount of time and income lost due to headaches.  All indicated tests and studies should be accomplished and the findings should then be reported in detail.

b.  As to the TBI, all indicated tests and studies should be accomplished, to include a current neuropsychological evaluation, and the findings should then be reported in detail.  Based on the psychological evaluation, the VA examiner must render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the acquired psychiatric disorder, to include depressive disorder, was caused by any incident during the Veteran's service.  The examiner should indicate, with supporting rationale, whether the Veteran's memory and attention problems, irritability, and sleep problems are manifestations of a psychiatric disability, residual symptoms of TBI, or something else.

c.  If it is determined that the acquired psychiatric disorder was not caused by the Veteran's service, the VA examiner should render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the acquired psychiatric disorder, to include depressive disorder, is caused or aggravated by the Veteran's service-connected TBI or headaches.

d.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

3.  Schedule the Veteran for a VA examination(s), through his representative if necessary, to determine the etiology of his bilateral knee disabilities.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.

a.  All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified bilateral knee disability.  In regard to each identified disability, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service, to include being injured as a result of his work as a tank mechanic in service.  The examiner is advised to presume the credibility of the Veteran's statements that he incurred injuries to his knees while serving as a tank mechanic and lifting excessively heavy items on a regular basis during service.  The examiner must also specifically consider the Veteran's lay statements regarding any continuous symptoms thereafter.  

b.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







